Citation Nr: 0003016	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-04 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
discogenic disease, currently rated as 60 percent disabling.

2.  Entitlement to an increased rating for a postoperative 
residuals of a duodenal ulcer, currently rated as 10 percent 
disabling.

3.  Entitlement to a compensable disability rating for a 
ventral hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from December 1961 to July 
1966.

The RO certified only issues two and three on the title of 
this decision as being on appeal to the Board of Veterans' 
Appeals (Board).  A review of the veteran's claims file, 
however, reveals that he has also perfected a timely appeal 
regarding an increased disability rating for degenerative 
discogenic disease to the Board.  By decision of January 
1999, a RO hearing officer increased the disability rating 
assigned to the veteran's degenerative discogenic disease 
from 40 percent to 60 percent.  As this grant does not 
represent a complete grant of the benefits sought on appeal, 
and because the veteran has not affirmatively withdrawn his 
appeal as to this issue, the Board retains jurisdiction.  AB 
v. Brown, 6 Vet. App. 35 (1993).  

The veteran's claim for entitlement to increased disability 
ratings also included a claim for a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30 
for ventral hernia surgery performed in October 1997.  By 
decision of January 1999, the RO hearing officer granted 
entitlement to a temporary total disability rating from 
October 28, 1997, through January 1, 1998.  As the veteran 
has requested a temporary total rating for this time frame 
and no further, and as the evidence contained in the claims 
file indicates that the veteran actually returned to work in 
January 1998, this grant is considered a complete grant of 
the benefit sought on appeal.  As the entire benefit sought 
on appeal has been granted, the Board lacks jurisdiction over 
this issue and will address it no further herein.

Subsequent to the issuance of the most recent Supplemental 
Statement of the Case, the veteran submitted additional 
written argument.  This argument has not been reviewed by the 
RO in connection with a decision on his claims.  However, a 
review of the argument reveals that it is duplicative of 
previous written argument and of the veteran's hearing 
testimony, both of which have been considered by the RO in 
the context of a comprehensive review of the veteran's 
claims.  Thus, the Board is of the opinion that a remand to 
allow the RO to consider the newly-received argument is 
unnecessary as it would merely duplicate previous efforts and 
result in unnecessary delay in final appellate review of the 
veteran's claims.

A review of the veteran's hearing testimony and written 
contentions reveals that he appears to be raising claims for 
entitlement to service connection for sinusitis and 
gastroesophageal reflux disease, claimed as secondary to 
service-connected disabilities, or alternatively as 
aggravated by service-connected disabilities.  These implied 
claims have not been addressed by the RO and are hereby 
referred to the RO for appropriate action.

Appellate consideration of the issue of entitlement to an 
extraschedular rating for degenerative discogenic disease 
will be deferred pending completion of the development 
requested in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Degenerative discogenic disease is manifested by 
impairment which is pronounced, with persistent symptoms, 
characteristic pain, demonstrable muscle spasm, and 
appropriate neurological findings.  Ankylosis of the spine is 
not shown.

3.  Residuals of vagotomy with pyloroplasty include confirmed 
persisting diarrhea.

4.  The postoperative ventral hernia is healed with no 
disability and no hernia belt is indicated.  
CONCLUSIONS OF LAW

1.  A schedular disability rating in excess of 60 percent for 
degenerative discogenic disease is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5293 (1999).

2.  An increased disability rating of 30 percent for 
residuals of a vagotomy with pyloroplasty is warranted, 
however, a rating in excess of 30 percent is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.110, 
4.114, Diagnostic Code 7348 (1999).

3.  A compensable disability rating for a postoperative 
ventral hernia is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7339.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board concludes that the veteran's claims for 
entitlement to increased disability ratings are well grounded 
within the meaning of the statutes and judicial construction.  
See 38 U.S.C.A. § 5107(a).  When a veteran claims that he has 
suffered an increase in disability, or that the symptoms of 
his disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record upon 
which to base a well-informed determination, the veteran has 
been provided a hearing and several recent VA examinations, 
and there is no indication that there are additional records 
that have not been obtained and which would be pertinent to 
the present claim.  Thus, no further development is required 
in order to comply with VA's duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.


Entitlement to an increased rating for degenerative 
discogenic disease.

During service, the veteran sustained a back strain while 
lifting a television set.  He was treated on multiple 
occasions with heat and muscle relaxants.  Subsequent to 
service, during a March 1967 VA examination, he complained of 
recurrent pain upon strenuous activity.  X-ray studies 
performed at that time revealed narrowing of the L-4 and L-5 
interspaces.  The RO granted service connection for 
lumbosacral strain and assigned a 10 percent disability 
rating, effective the date of the veteran's discharge from 
service.

Effective in April 1970, the disability rating assigned for 
lumbosacral strain was increased to 20 percent, reflecting an 
increase in the veteran's symptomatology, including 
limitation of straight leg raising.  

A VA orthopedic examination was conducted in January 1973, 
during which the VA examiner found limitation of motion in 
all directions, numbness in the right lower leg, and tingling 
on the right thigh.  The examiner opined that there was 
pathological pressure on the sciatic nerve of unknown 
etiology and presented a diagnosis of degenerative discogenic 
disease of L4-5 and L5-S1.  Therefore the RO increased the 
veteran's disability rating to 40 percent and recharacterized 
the service-connected disability as degenerative discogenic 
disease, effective in March 1972.  The 40 percent disability 
rating has thus been in effect since March 1972.  Under 
governing regulation, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  38 C.F.R. § 3.951.  The 40 percent rating is thus 
preserved at that level.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Thus, historically, the veteran's currently-shown 
degenerative discogenic disease had its inception in a strain 
sustained in service.  The disability evolved into 
degenerative intervertebral disc disease over a relatively 
short period of time and has been characterized for VA 
compensation purposes as degenerative discogenic disease 
since 1972.  Subsequent VA outpatient treatment reports and 
VA examination reports reflect that the veteran has received 
medication therapy and physical therapy for back pain with 
radiation to the right leg over the years.  

The report of a February 1998 VA orthopedic examination 
reflects that the veteran reported a pattern of episodes of 
low back pain.  During recent years, however, he explained 
that his back pain became worse in between the episodes until 
in 1997, he estimated he only had one or two episodes, but 
that his base line back pain was significantly higher.  He 
reported that his back pain was made worse by bending, 
standing, or any activity.  He reported that he worked as a 
mechanic, but only performed light work four days a week.  He 
was taking Darvocet to control his pain.  

The examiner noted that the veteran was obviously 
uncomfortable while undressing.  The veteran had straight leg 
raising to 80 degrees in a sitting position.  He had lateral 
bending five to seven degrees in either direction and 
rotation to ten degrees.  In other range of motion exercises, 
he used his hip joints and did not bend or move his low back 
at all.  The examiner specifically commented that the veteran 
appeared "obviously uncomfortable" during the range of 
motion exercises.  Numbness in the lateral aspect of the 
right calf was noted.  The veteran's muscle strength in the 
major motor groups of the lower extremities was deemed to 
have been good upon manual testing.  His reflexes were 
described as very active at 2+ both at the knee and the 
ankle.  X-ray studies were interpreted as highly positive 
with marked disk space narrowing at L3-4, 4-5, 5-1, and 
additional less advanced degeneration at 2-3, accompanied by 
end plate hypertrophy.  There was a vacuum sign at 5-1 
indicating degenerative disk disease.  The examiner concluded 
the report by stating that the veteran had significant 
degenerative disk disease at three levels and he appeared to 
be quite uncomfortable, although he did not have any 
significant radicular pain.

The veteran underwent a private medical evaluation in May 
1998.  According to the report of this examination, he was in 
no acute distress, although medications help him endure his 
painful symptoms.  Upon clinical examination, there was 
tenderness to the paralumbar musculature.  Range of motion 
was estimated at about 50 percent of normal.  There was no 
evidence of motor or sensory deficits and no evidence of 
nerve tension signs or neurologic deficits.  Reflexes were 
described as trace but symmetrical.  The report of a magnetic 
resonance imaging study conducted at the same time confirms 
that the veteran had multi-level degenerative disc changes 
and also indicates a disc protrusion at L3-4.  The private 
physician rendered a diagnosis of mechanical back pain 
secondary to severe degenerative disc disease L3 to the 
sacrum, with lumbar radiculitis.  The physician noted the 
disability is a permanent one that can only be treated with 
pain medications and recommended that the veteran avoid 
frequent bending, stooping, and lifting more than twenty 
pounds due to the arthritic condition of his lumbar spine.  
He cautioned that continuing with such activities would lead 
to advanced accelerated degenerative changes and the need for 
major reconstructive surgery.

During the September 1998 hearing at the RO, the veteran 
testified that he had constant pain in his low back, which 
radiated into both hips and legs, and bothers him constantly.  
He stated that his lower right leg was numb in front and that 
the leg was getting increasingly weaker.  He explained that 
he wears a back brace at work to enable him to do his job, 
although the brace aggravates his gastroesophageal reflux 
problems.  He expressed his belief that he could not perform 
his job any more because it made his back worse and he was 
afraid of hurting himself.  He also felt that he had made 
errors at work due to prescription pain medication.

The veteran underwent another VA orthopedic examination in 
October 1998.  The report of this examination reflects that 
the examiner reviewed the veteran's claims file in 
conjunction with the clinical examination.  Range of motion 
exercises revealed the following:  active flexion, 
10 degrees, passive flexion, 12 degrees; active and passive 
extension, 5 degrees; active and passive left and right 
lateral bending, 7 degrees; straight leg raising bilaterally, 
7 degrees.  There was pain upon range of motion past two to 
three degrees of flexion and past one to two degrees of 
extension.  There was no fatigue, weakness or lack of 
endurance.  Moderate paralumbar muscle spasm was present 
bilaterally.  There was tenderness along the sacroiliac joint 
extending to the midline and then up to L3.  There was no 
tenderness along the path of the sciatic nerves, right or 
left.  Motor examination of the lower extremities revealed 
5+/5+ motor power bilaterally.  Sensory examination of the 
lower extremities revealed a normal dermatomal pattern to 
pinprick and deep touch.  The examiner presented diagnoses of 
advanced degenerative disc disease of the lumbar spine and 
spinal stenosis with neurogenic claudication.

The veteran's degenerative discogenic disease is currently 
rated as 60 percent disabling under the criteria for rating 
intervertebral disc syndrome set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and with little 
intermittent relief is rated as 60 percent disabling under 
this Diagnostic Code.  A 60 percent rating is the highest 
provided under Diagnostic Code 5293.  

Complete bony fixation of the spine (ankylosis) at a 
favorable angle warrants a 60 percent evaluation; a 100 
percent evaluation requires fixation at an unfavorable angle, 
either with marked deformity and involvement of the major 
joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71a, Diagnostic 
Code 5286.

The RO applied the diagnostic code that best reflected the 
overall disability picture shown for the specific anatomical 
part involved, in this case, the low back.  The service-
connected evaluation was assigned that most accurately 
reflected the degree of functional impairment shown by the 
evidence of record.  The rule against pyramiding precludes 
the use of multiple diagnostic codes to artificially inflate 
the service-connected evaluation for the specific anatomical 
part involved.  38 C.F.R. § 4.14.  

Following a longitudinal and comprehensive review of the 
record, the Board is of the opinion that the veteran's 
overall disability picture reflects symptomatology compatible 
with the currently-assigned 60 percent evaluation under 
Diagnostic Code 5293.  His current symptoms include pain, 
limitation of motion due to pain, tenderness, stiffness, 
spasm, and some numbness in the right lower extremity; all 
aggravated by repeated activity.  All the physicians who have 
examined the veteran in recent years have assigned diagnoses 
of degenerative disc disease.  The February 1998 VA examiner 
characterized the disability as "significant degenerative 
disc disease," while the May 1998 private physician 
described the disability as "severe degenerative disc 
disease," and the October 1998 VA examiner assigned a label 
of "advanced degenerative disc disease."  The extent and 
severity of the degeneration is confirmed by various X-ray 
studies and the May 1998 magnetic resonance imaging study.  
Additionally, the veteran's complaints through the years, as 
reflected in his outpatient treatment records and in his 
statements made in support of this claim, corroborate the 
examiners' conclusions that the veteran's degenerative disc 
disease is both severe and advanced.  

A comparison of his symptomatology with the rating criteria 
set forth in 38 C.F.R. § 4.71a Diagnostic Code 5293 can lead 
only to the conclusion that the level of impairment arising 
from the veteran's service-connected degenerative discogenic 
disease most nearly approximates the criteria reflecting a 
60 percent disability rating.  His intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy.  He had characteristic pain and 
demonstrable muscle spasm upon every recent examination of 
record.  According to the indications in the outpatient 
treatment records and his own statements, he has little 
intermittent relief and almost-constant discomfort.  Lastly, 
the examiners have described neurological findings 
appropriate to the site of several diseased discs.  

In the absence of medical evidence indicating the presence of 
ankylosis, or bony fixation of the spine, a higher disability 
rating under the provisions of Diagnostic Code 5286 is not 
appropriate.

Unlike the situation in Bierman v. Brown, 6 Vet. App. 125 
(1994), in which the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision and 
remanded for the Board to consider separate ratings pursuant 
to Diagnostic Code 5293 and for paralysis of the peroneal 
nerve, the veteran's neurologic complaints do not give rise 
to a separate disability rating.  There is no objective 
evidence of any neurological disability in the lower 
extremities which is not already included in the criteria set 
forth in diagnostic Code 5293, and which could be separately 
rated under the VA Rating Schedule.  The veteran and his 
representative have not suggested that a separate 
neurological rating would be appropriate in this case.  The 
currently-assigned 60 percent evaluation under Diagnostic 
Code 5293 thus encompasses the veteran's neurological 
complaints.  In the absence of a medically identified 
neurological disability which could be separately ratable; 
the assignment of a separate evaluation for the veteran's 
radiculopathy would violate the anti-pyramiding provisions of 
38 C.F.R. § 4.14.

Section 4.40 of title 38, Code of Federal Regulations, 
provides that, as to the musculoskeletal system, it is 
"essential that the examination on which ratings are based" 
adequately portray any "functional loss" which "may be due 
to pain."  Section 4.40 does not require a separate rating 
for pain, but the impact of pain must be considered in making 
a rating determination.  See Spurgeon v. Brown, 10 Vet. App. 
194, 196 (1997).  Section 4.45(f) of title 38, Code of 
Federal Regulations, states that "[p]ain on movement" is a 
relevant consideration for determinations of joint 
disabilities.  Section 4.45(f) also states that the cervical, 
dorsal, and lumbar vertebrae are considered groups of minor 
joints, and, in particular, the "lumbosacral articulation 
and both sacroiliac joints are considered to be a group of 
minor joints, ratable on disturbance of lumbar spine 
functions."

The VA Office of General Counsel has issued an opinion 
concerning the applicability of 38 C.F.R. §§ 4.40 and 4.45 in 
rating disabilities under Diagnostic Code 5293.  VA O.G.C. 
Prec. Op. No. 36-97 (December 12, 1997).  The opinion 
explains that because Diagnostic Code 5293, intervertebral 
disc syndrome, involves loss of range of motion; the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under this diagnostic code.  
Thus, under the holding of the General Counsel, when a 
veteran has received less than the maximum evaluation under 
DC 5293 based upon symptomatology which includes limitation 
of motion, consideration must be given to the extent of the 
disability under §§ 4.40 and 4.45.  In establishing a 60 
percent evaluation for the veteran's service-connected 
degenerative discogenic disease, the RO awarded the veteran 
the maximum award available under the applicable criteria.  
Therefore, no additional disability evaluation is appropriate 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 and Johnston v. Brown, 
10 Vet. App. 80 (1997).

For the reasons discussed above, the evidence in this case is 
not so evenly balanced as to allow application of the benefit 
of the doubt rule embodied in law and VA regulations.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.




Entitlement to an increased rating for a duodenal ulcer.

Within one year of the veteran's discharge from service, 
diagnostic testing revealed a persistent duodenal ulcer.  
Surgery consisting of a pyloroplasty and vagotomy was 
performed in a VA hospital in September 1968.  Service 
connection for a "duodenal ulcer with vagotomy and 
pyloroplasty" was subsequently granted on a presumptive 
basis by rating decision of December 1968.  A 10 percent 
disability rating was assigned and has been in effect since.  
As above, a disability which has been continuously rated at 
or above any evaluation of disability for 20 or more years 
for VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951.  The 10 percent rating is thus preserved at that 
level.

Other than occasional reports of controlling stomach symptoms 
with Maalox, outpatient treatment reports subsequent to 
service are negative for complaints related to stomach 
problems or ulcer symptomatology.  In 1981, physicians 
identified a sliding hiatal hernia with mild gastroesophageal 
reflux.  An upper gastrointestinal series performed in May 
1981 was interpreted as showing no evidence of gastric or 
duodenal ulceration with normal duodenal mucosa.  Similar 
studies in 1986 and 1989 were also interpreted as normal.

The sliding hiatal hernia was confirmed in a June 1991 
gastrointestinal series; the reflux had apparently worsened 
and was described as "moderate spontaneous gastroesophageal 
reflux" at that time.  The same series revealed a slightly 
unusual configuration of the distal stomach/proximal duodenal 
bulb which was not felt by physicians to represent an ulcer 
but rather a residual of the 1968 pyloroplasty.  Another 
upper gastrointestinal series performed in January 1993 
revealed no evidence of ulcer disease.  

The report of a February 1998 gastrointestinal series 
reflects the sliding hiatal hernia accompanied by minimal 
elicited reflux and some mildly enlarged folds consistent 
with a degree of inflammation in the area of the distal 
esophageal hiatus.  Indications suggestive of the prior 
pyloroplasty were noted, but the duodenal bulb and the 
remaining duodenum were unremarkable without evidence of 
ulcer or inflammatory process.

A VA examination for purposes of compensation was conducted 
in February 1998 as well.  According to the report of the 
examination, the veteran complained of occasional bloating, 
gaseousness, solid dyspepsia, and indigestion.  He took 
Zantac as needed for relief.  He denied experiencing any 
postprandial fullness, hypoglycemic attacks, diarrhea, or 
constipation.  Following a clinical examination, the examiner 
rendered a diagnostic impression of "non-ulcer dyspepsia in 
a patient with previous history of ulcer and vagotomy and 
pyloroplasty."

A private physician treatment note dated in June 1998 
indicates that the veteran underwent an upper endoscopy that 
demonstrated a pyloric channel ulcer.  He was treated with 
medication and a diet characterized by smaller, more frequent 
meals and avoidance of liquids with meals.  

During the September 1998 hearing at the RO, the veteran and 
his wife testified that he experiences diarrhea and frequent 
bowel movements and that when he is able, he tries to eat 
several small meals a day to control his symptoms of dumping 
and of reflux.  The veteran's hearing testimony is deemed 
helpful to the Board and credible insofar as it comports with 
the medical evidence of record.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  

An upper gastrointestinal series performed in October 1998 
again revealed the sliding hiatal hernia with a significant 
quantity of gastroesophageal reflux.  No focal ulcerations 
were seen within the esophagus and no area of esophageal 
ulceration or stricture was identified.  The stomach was free 
of mass or ulceration.  The pylorus was patent.  There was no 
evidence of mass or ulceration in the duodenal bulb.  Special 
note was made of the rapid transit of the contrast material 
from the stomach through the small bowel during the 
examination.

The veteran underwent another VA examination for purposes of 
compensation in November 1998.  The veteran's complaints are 
recorded in detail in this report.  The veteran reported a 
dumping syndrome, constant burping, bloating, diarrhea, 
heartburn, and dark stools.  He stated that constant bloating 
and distention affected his job, as these symptoms made 
wearing a supportive back brace difficult.  He reported 
frequent diarrhea that often soiled his clothing.  He 
estimated that diarrhea occurred eight or nine times a day 
and that bowel movements occurred five or six times a day.  

Upon clinical examination, the examiner noted that the 
veteran was in no acute distress.  There was subjective 
tenderness throughout the abdomen.  There was no evidence of 
recent weight gain or loss, and no evidence of anemia.  The 
report of the examination reflects that the examiner 
performed a thorough review of the veteran's medical history 
and the medical evidence contained in the veteran's claims 
file in addition to the clinical examination.  He noted that 
since the original ulcer surgery, multiple upper 
gastrointestinal series studies had been performed and no 
recurrence of the ulcer had been documented.  The examiner 
further opined that only some of the veteran's 
gastrointestinal symptoms were related to the surgery and 
that many of his symptoms could not be attributed to the 1968 
surgery.  With regard to the veteran's complaints of dumping 
syndrome and diarrhea, the examiner explained that these 
problems can result from the vagotomy and pyloroplasty 
surgery, although the dumping and diarrhea generally 
manifests shortly after the surgery, rather than years later 
as occurred in the veteran's case.

Governing regulation requires that the location of ulcers be 
clearly identified and that in evaluating the level of 
disability resulting from an ulcer, care should be taken that 
the medical findings adequately identify the particular 
location of the ulcer.  38 C.F.R. § 4.110.  In this regard, 
it is important to note that the grant of service connection 
is in effect for residuals of a duodenal ulcer.  Thus, 
although evidence in the record shows that the veteran may 
currently suffer from a pyloric channel ulcer, service 
connection has not been granted for an ulcer in this area.  
This ulcer is separate and distinct from the disability at 
issue here and will not be discussed further herein.

Duodenal ulcers are rated as 60 percent disabling when the 
ulcer is severe, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
moderately severe duodenal ulcer which is less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging ten days 
or more in duration at least four or more times a year will 
be rated as 40 percent disabling.  A moderate duodenal ulcer 
with recurring episodes of severe symptoms two or three times 
a year averaging ten days in duration, or with continuous 
moderate manifestations will be rated as 20 percent 
disabling.  A 10 percent disability rating will be awarded 
for a mild duodenal ulcer with recurring symptoms once or 
twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Residuals of vagotomy with pyloroplasty followed by 
demonstrably-confirmed postoperative complications of 
stricture of continuing gastric retention is rated as 
40 percent disabling.  Residuals of vagotomy with 
pyloroplasty with symptoms and confirmed diagnosis of 
alkaline gastritis or of confirmed persisting diarrhea is 
rated as 30 percent disabling.  A recurrent ulcer with 
incomplete vagotomy is rated as 20 percent disabling.  
38 C.F.R. § 4.114, Diagnostic Code 7348.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

It is important to emphasize that the medical evidence does 
not show the presence of a current duodenal ulcer.  As the 
reports of gastrointestinal series studies dated in 1981, 
1986, 1989, 1991, 1993 and 1998 show no evidence of ulcer or 
inflammation in the duodenum and the duodenal bulb, it 
appears that the ulcer was eliminated during the 1968 surgery 
and has not recurred.  In the absence of recurrent ulcer, the 
Board is of the opinion that utilizing the criteria set forth 
in Diagnostic Code 7305 to evaluate the veteran's service-
connected disability would be inappropriate.

The medical evidence and the veteran's own statements show 
that he does not suffer from anemia or weight loss, or 
impairment of health related to either anemia or weight loss.  
It does not appear that he has recurring episodes of 
gastrointestinal symptomatology; rather his testimony and 
statements to medical examiners would indicate that he 
suffers constant, daily difficulties including reflux and 
diarrhea/dumping syndrome.  With regard to these symptoms, 
the medical evidence indicates that the reflux is caused by 
the nonservice-connected sliding hiatal hernia.  Thus, reflux 
symptoms are unrelated to the service-connected disability 
and may not be considered in evaluating the appropriate 
service-connected disability rating.  According to the VA 
examiner, the veteran's diarrhea/dumping symptoms are 
attributable at least in part to the 1968 surgery.  Although 
the frequency of the diarrhea is evidenced mostly by the 
veteran's own statements and hearing testimony, his 
statements are consistent with the report of the October 1998 
gastrointestinal series in which rapid transit of the 
contrast material from the stomach through the small bowel 
was noted.

Thus, the Board concludes that a disability rating utilizing 
the criteria of Diagnostic Code 7348, providing for residuals 
of the 1968 surgery is appropriate.  Because the medical and 
lay evidence shows the veteran suffers from confirmed 
persisting diarrhea which has been medically-attributed, at 
least in part, to the 1968 vagotomy and pyloroplasty, the 
Board is of the opinion that a 30 percent disability rating 
under the provisions of Diagnostic Code 7348 is warranted.  
Because there is no evidence of stricture or gastric 
retention resulting from the 1968 duodenal ulcer surgery, a 
disability rating in excess of 30 percent is not warranted.


Entitlement to a compensable disability rating for a ventral 
hernia.

As set forth above, a pyloroplasty and vagotomy to eradicate 
a duodenal ulcer were performed in September 1968.  A scar 
resulted.  In the early 1990s, the veteran developed a hernia 
in the area of this scar.  He underwent repair of the hernia 
in November 1993.  According to the report of the 
hospitalization, he tolerated the procedure well and had an 
unremarkable postoperative course.  

Service connection for the hernia was granted by rating 
decision of June 1994.  Following a period of a temporary 
total rating assigned to reflect the hospitalization and 
surgery, the RO assigned a noncompensable disability rating.  

Subsequently, the hernia recurred and then became enlarged.  
A second surgery was performed in October 1997.  During this 
operation, a Mersilene mesh was used to reinforce the muscle 
wall.  

In support of his claim for a compensable disability rating, 
the veteran argues that the October 1997 hernia surgery 
caused a host of problems, including an unattractive 
tightening of his stomach.  He also asserts that the surgery 
resulted in several separate disabilities, such as 
gastroesophageal reflux disease and sinusitis.  Claims 
pertaining to these separate disabilities have been referred 
to the RO in the Introduction section above.

Upon clinical examination during the November 1998 VA 
examination for purposes of compensation, the examiner found 
no prominent abdominal wall hernia.  Although there was a 
slight weakness that could be palpated on Valsalva maneuver, 
there was no hernia present at that time.  

Governing regulation provides that a postoperative ventral 
hernia which is healed with no disability and no hernia belt 
indicated is rated as noncompensable.  A small ventral 
hernia, not well supported by a belt under ordinary 
conditions, or a healed ventral hernia, or post-operative 
wounds with weakening of the abdominal wall and indication 
for a supporting belt is rated as 20 percent disabling.  A 
large ventral hernia which is not well supported by a belt 
under ordinary conditions is rated as 40 percent disabling.  
A massive, persistent ventral hernia, characterized by severe 
diastasis of the recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
the abdominal wall so as to be inoperable is rated as 
100 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 
7339.  

Upon review of the evidence of record, the Board concludes 
that the currently-assigned noncompensable disability rating 
is the most appropriate to reflect the level of disability 
currently resulting from the ventral hernia.  Following the 
October 1997 surgery, the hernia site was reinforced with 
mesh and has healed.  The only residual found on VA 
examination in 1998 was a slight weakness; there was no 
remaining hernia.  There is no evidence indicating that the 
veteran requires a hernia belt.  The veteran has sought 
private medical treatment upon numerous occasions subsequent 
to the October 1997 surgery.  However, the records reflecting 
such treatment show no current disability involving the site 
of the hernia itself.  

Thus, the veteran's postoperative ventral hernia can best be 
described as healed with no disability and no hernia belt 
indicated.  Under the provisions of Diagnostic Code 7339, 
such a hernia must be rated as noncompensable.  In the 
absence of greater disability, a higher rating is not 
warranted.  For the reasons discussed above, the evidence in 
this case is not so evenly balanced as to allow application 
of the benefit of the doubt rule embodied in law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A schedular disability rating in excess of 60 percent for 
degenerative discogenic disease is denied.

A disability rating of 30 percent for residuals of a vagotomy 
and pyloroplasty is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A compensable disability rating for a postoperative ventral 
hernia is denied.


REMAND

Because the veteran is already in receipt of the highest 
schedular disability rating provided for degenerative 
discogenic disease, as explained above, the question remains 
whether the veteran's service-connected low back disability, 
standing alone, is so unusual or exceptional in its 
manifestations as to render the regular schedular standards 
inadequate to appropriately compensate the veteran for his 
service-connected impairment, and warrant extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

In this regard, we note that the veteran has asserted that 
his employer has made adjustments in his working conditions 
to allow for his back impairment.  A statement from his 
supervisor has been submitted in which the supervisor 
indicated the veteran has missed 73 days of work due to 
medical reasons in the year prior to September 1998.  How 
many of these days were related to the service-connected back 
disability is not specified, however.  The veteran also 
asserts that his job takes too much out of him and he is 
afraid of hurting himself on the job.  Also relevant to this 
inquiry is the report of the May 1998 private medical 
examination, in which the physician cautioned the veteran to 
avoid frequent bending, stooping, and lifting more than 
twenty pounds, as such activities would lead to advanced 
accelerated degenerative changes.

An extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), 
however, may only be granted in the first instance by 
officials at the VA Central Office listed in the regulation.  
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  Those 
officials are the VA Under Secretary for Benefits (formerly 
the Chief Benefits Director) and the Director of the VA 
Compensation and Pension Service.  Under 38 C.F.R. 
§ 3.321(b)(1), an extraschedular evaluation is warranted only 
if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The Board therefore concludes that a remand to the RO for 
referral of this issue to the VA Central Office for initial 
consideration of an extraschedular evaluation is warranted.  
If additional development, such as obtaining further 
information regarding the circumstances of the veteran's 
employment, is deemed desirable prior to reaching a decision 
as to whether the case should be referred to the VA 
Compensation and Pension Service, such development should be 
accomplished.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
If the RO determines that referral the VA Central Office for 
consideration of an extraschedular rating evaluation is not 
required, the RO must provide an adequate statement of 
reasons or bases for its decision not to so refer it.  See 
Colayong v. West, 12 Vet. App. 524 (1999).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

After completing any additional 
evidentiary development deemed necessary, 
the RO should review the record for the 
purpose of making an initial 
determination as to whether the veteran's 
degenerative discogenic disease presents 
such an exceptional or unusual disability 
picture as to warrant a referral to the 
Under Secretary for Benefits or the 
Director of the VA Compensation and 
Pension Service.  If the benefit sought 
is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, if appropriate, the case should be returned to 
the Board.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

